Holcomb, J.
In tbis action appellant sued to cancel
a tax levied by respondent, and tendered tbe sum of $80.65 as being tbe amount it was lawfully and justly liable to pay, upon certain personal property owned by it, for tbe year 1921, at tbe rate of taxation existing in that county in tbe various taxing districts.
It was alleged that tbe total value of tbe personal property owned by appellant at tbe time tbe assess*604ment was made was $2,593.16, upon fifty per cent of which the. tax was lawfully due. The assessor had made the assessment upon the entire personal property, including engines, boilers and other machinery and implements in and about a certain sawmill owned by appellant, as of the value of $75,000, fifty per cent of which was $37,500. Of the $75,000, it was shown that twelve thousand or fifteen thousand dollars consisted of lumber. ,
The property was assessed to the Kalama Lumber & Shingle Company. The complaint alleged, and respondent admitted, that the property was owned by the Columbia River Door Company, a corporation, this appellant.
At the trial the court found that the value of all of the real and personal property assessed to the owner of the property was the sum of $52,500, on fifty per cent of which taxes were 'legally due and payable, and reduced the amount of taxes to be paid by appellant to that basis.
Respondent deserves to lose this case by reason of the fact that it has given no assistance in investigating the questions of fact and of law raised by appellant, which, at first, appeared should be sustained.
A reading of the record, however, shows- that the property, a sawmill, had previously been owned by the Kalama Lumber & Shingle Company. In 1921 the detailed assessment listing for the property was given to a deputy assessor by a Mr. Plue, who testified that he was president and manager of appellant. His company had purchased the property in question, as he said, through the state bank examiner, by purchasing claims against the Kalama Lumber & Shingle Company. When this purchase was made does not appear. Since appellant, by its act, became possessed of. the *605property, it is to be presumed that the property was assessed to the true owner at the time of the assessment.
The contention that the tax is void because the property was not taxed in the name of the owner is therefore untenable. The situation is not the same as in -the cases of Sloan Shipyards Corp. v. Thurston County, 111 Wash. 361, 190 Pac. 1015, and Lewis v. Bishop, 19 Wash. 312, 53 Pac. 165.
The next contention is that the machinery constituted a part of the improvement upon the land assessed to the taxpayer, and was only assessable as such, and for that reason the assessment should be set aside.
The statute, § 11141, Rem. Comp. Stat. [P. C. § 6911], provides:
“Every person who purchases, receives or holds personal property of any description for the purpose of adding to the value thereof by any process of manufacturing, refining, rectifying, . . . shall be held to be a manufacturer, and he shall, when required to, make and deliver to the assessor a statement of the amount of his other personal property subject to taxes, also include in his statement the value of all articles purchased, received or otherwise held for the purpose of being used in whole or in part in any process or processes of manufacturing, combining, rectifying or refining. Every person owning a manufacturing establishment of any kind and every manufacturer shall list as part of his manufacturer’s stock the value of all engines and machinery of every description used or designed to be used in any process of refining or manufacturing except such fixtures as have been considered as part of any parcel of real property including all tools and implements of every kind, use or design to be used for the aforesaid purpose.”
Under the above section, the machinery of appellant was required to be included in the assessment of personal property, regardless of the fact that it was at*606tached to the real estate as contended by appellant, “except snch fixtures as have been considered as a part of any parcel of real property, etc.”
The machinery was all located in the mill building of appellant at Kalama. There is no contention that there was any double assessment, and that the property had been taxed as real property, and the tax therefore chargeable against appellant as snch. If that had been true it was easy to have shown it, and it was easy to have given notice to the assessor at the time of the assessment and claimed it as real property. This was not done. Since there was no claim or showing of double assessment, it is immaterial whether the property was assessed as real or personal property, so long as the valuation and rate of taxation is the same, and that, so far as the record in this case shows, was true. There was, therefore, no error in assessing the machinery as personal property of appellant.
The next contention is that the valuation fixed by the court is not sustained by the evidence. The record shows that the valuation fixed by the court was well within the evidence. The president and manager of appellant himself testified that the appellant had insurance upon the property in question to the extent of sixty thousand dollars. That is some evidence, and witnesses testified giving the value of the mill and machinery alone at from $50,000 to $75,000.
The last contention is that the court was without authority to enter judgment assessing this tax against this land. There is no merit in this contention.
From our examination of the statute controlling, and the facts involved, it is our opinion that the judgment was right and should be affirmed.
Affirmed.
Main, C. J., Bridges, Mackintosh, and Mitchell, JJ., concur.